ON REHEARING
PER CURIAM.
We extend this opinion for the purpose of noting that the attorneys representing Satellite on this appeal did not become involved in this suit in the lower court until March 26, 1968, which time was subsequent to the 34 to 35 months’ period referred to in the original opinion rendered by this Court on December 3, 1970. It does not appear in the record that these attorneys took any part in the agreement of continuance pending settlement.
Opinion extended and application for rehearing overruled.
HEFLIN, C. J., and LAWSON, MERRILL, HARWOOD and MADDOX, JJ., concur.